182 F.2d 1009
TILNEYv.COMMISSIONER OF INTERNAL REVENUE.
No. 13139.
United States Court of Appeals Fifth Circuit.
June 23, 1950.

Vincent F. Kilborn, Mobile, Ala., for petitioner.
S. Dee Hanson, Ellis N. Slack, Morton K. Rothschild, Sp. Assts. to Atty. Gen., Theron Lamar Caudle, Asst. Atty. Gen., Charles Oliphant, Chief Counsel, W. Herman Schwatka, Sp. Atty., Bureau of Internal Revenue, Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
Sustaining the Commissioner's determination, the Tax Court held on the pleadings that petitioner was not entitled to deductions on account of three dependents, the minor children of a deceased nephew of the taxpayer, actually residing with, and actually dependent upon, her for their support.


2
Petitioner, agreeing that the dependents for whom she claimed deductions are not named in the definition of dependents in Sec. 25(b)(3) of the Internal Revenue Code, as amended, 26 U.S.C.A. § 25(b)(3), is here insisting that those definitions are not exclusive but only illustrative, and that the dependents for whom she claims deductions come within its principle.


3
We cannot agree. The judgment of the Tax Court was right. It is


4
Affirmed.